DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated February 10th, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “a plurality of light pipes over an exposed surface of a corresponding light light emitter of the plurality of light emitters” appears to have a repeated word after the latest amendment and should read “a    Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 2, 4-9, 14, 16, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siu et al. (US 2013/0043799 A1) in view of Sheats (US 2010/0313413 A1) in view of Li et al. (US 2011/0273862 A1) and further in view of Nichol et al. (US 2014/0049983 A1).
Regarding claim 1, Siu teaches an illumination system, comprising:
a substrate comprising a plurality of substrate bond pads (See, e.g., substrate 502 having a left bond pad 505 in Fig. 10 and Fig. 9 which shows the substrate with an array of these devices, each of which has a left bond pad similar to the one shown in Fig. 10);

an electrical interconnect over each of the light emitters, the electrical interconnect contacting an associated light emitter bond pad at one end of the electrical interconnect and contacting an associated substrate bond pad at an other end of the electrical interconnect (See, e.g., the left bond wiring 506 in Fig. 10 and the array of these devices shown in Fig. 9),
wherein a cross-sectional shape of the electrical interconnect, as viewed in a plane transverse to an elongate axis of the electrical interconnect, has a width larger than a height of the cross-sectional shape (Note that when viewed from the view shown in Fig. 10 the width of the wire is clearly larger than the height).
	Siu lacks an explicit disclosure wherein the electrical interconnect conformally follows and mimics a contour defined by the vertical and horizontal surfaces of the associated light emitter.
However, in an analogous electronics field of endeavor Sheats teaches having an interconnect conformally follow and mimic a contour defined by vertical and horizontal surfaces (See, e.g., in Fig. 7A how interconnect 83 follows and mimics a contour defined by the horizontal surfaces corresponding to bond pads 82A & 82B and surface 84A which is a vertical surface insofar as it has a vertical component and translates the conduction line 83 vertically).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the chip 503 and wiring 506 for each of the devices in the array of Siu to include a slope and interconnect in the manner taught by Sheats, for the purpose of having more support for the interconnects (See, e.g., paragraph [0095] which explains this advantage of the structure). 
Siu and Sheats both lack an explicit disclosure of a plurality of light pipes over an exposed surface a corresponding light emitter of the plurality of light emitters, and a plurality of waveguides forming a waveguide stack, each waveguide comprising a light incoupling optical element.
However, in an analogous illumination device field of endeavor, Li teaches putting a light pipe over an exposed surface of a light emitter (See, e.g., light pipe 300 in Fig. 4), and a stack of waveguides, each waveguide comprising a light incoupling optical element configured to receive light from the light modulating device (See, e.g., polarizer 210 and reflector 400 in Fig. 4 which are waveguides in a vertical stack in the view shown in Fig. 4 and which receive light from the wave plate 230 and act as the end of the optical elements).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Siu, in the combination of Siu and Sheats, to have a light pipe over each LED in the array of LEDs shown in Fig. 9, as taught by Li, for the purpose of controlling the light emitted by the LEDs, and further it would have been obvious to modify the device of Siu, in the combination of Siu and Sheats, to have a stack of waveguides, each waveguide comprising a light incoupling optical element configured to receive light from the light modulating device as the final optical element of the device, as taught by Li, for the purpose of controlling the brightness of the image.
Further, Siu, Sheats, and Li lack an explicit disclosure of a spatial light modulator configured to receive light from the light pipes and to modulate the light to define images, wherein the waveguides receive light from a corresponding one of the light pipes after the light is modulated by the spatial light modulator.
However, in an analogous optical field of endeavor Nichol teaches a spatial light modulator configured to receive light and modulate it to define an image (See, e.g., paragraph [0376] which explains there’s a spectral light modulator that receives light and creates an image). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Siu in the combination of Siu, Sheats, and Li to include a spatial light modulator as taught by Nichol, for the purpose of delivering a completed image to a user (Note that the SLM turns the light into an image in this way). Note that as modified above, the waveguides would receive light from the light pipes after passing the SLM, meeting this limitation.
Regarding claim 2, Siu in view of Sheats and further in view of Li and Nichol teaches the device set forth above but lacks an explicit disclosure wherein a maximum height of the electrical interconnect above each light emitter is 50 µm or less. 
However, the height of the interconnects is a results effective variable, i.e. a variable which achieves a recognized result, as the height of the interconnect directly impacts how compact the device can be, and thus finding the optimum or workable range can be considered routine experimentation per In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the interconnects to be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One would have been motivated to do so for the purpose of making a more compact device.
Regarding claim 4, Siu in view of Sheats and further in view of Li and Nichol teaches the device set forth above and further teaches wherein the light emitter defines a step over the substrate, wherein the electrical interconnect follows contours of the step (See, e.g., Fig. 10 and note that at least part of the bond wiring follows the contour of the step down from the LED 503 to the bond pad 505 insofar as it slopes downward like the step. Further, note that the claims do not require conformally following the contours of the step).
Regarding claim 5, Siu in view of Sheats and further in view of Li and Nichol teaches the device set forth above and further teaches wherein the cross-sectional shape is rectangular (See, e.g., Fig. 10 and note that when viewed from above, the bond wiring would appear to be a thin rectangular line from the bond pads to the bond pads).
Regarding claim 6, Siu in view of Sheats and further in view of Li and Nichol teaches the device set forth above and further teaches wherein the electrical interconnect comprises a metal (See, e.g., paragraph [0039] which explains the interconnect is bond wiring, which is a metal).
Regarding claim 7, Siu in view of Sheats and further in view of Li and Nichol teaches the device set forth above and further teaches wherein the light emitter is a LED chip (See, e.g., paragraph [0039] which explains this).
Regarding claim 8, Siu in view of Sheats and further in view of Li and Nichol teaches set forth above and further teaches wherein the substrate is a printed circuit board (See, e.g., paragraph [0039] which explains this).
Regarding claim 9, Siu in view of Sheats and further in view of Li and Nichol teaches the device set forth above and further teaches a dielectric layer between the light emitter and the electrical interconnect (See, e.g., encapsulant 510 in Fig. 10 which is silicone, which is a dielectric, and is between parts of the LED and bond wiring).
Regarding claim 14, Siu in view of Sheats and further in view of Li and Nichol teaches set forth above but lacks an explicit disclosure of a reflector over an exposed surface of the light emitter.
However, in an analogous illumination device field of endeavor, Li teaches putting a reflector over an exposed surface of a light emitter (See, e.g., light pipe 300 in Fig. 4 which is a reflector insofar as it totally internally reflects the light as it passes through the pipe). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Siu to have a light pipe over the LED, as taught by Li, for the purpose of controlling the light emitted by the LED.
Regarding claim 16, Siu in view of Sheats and further in view of Li and Nichol teaches the device set forth above and in another embodiment Li further teaches a plurality of the reflectors, each reflector configured to transmit light to the light modulating device (See, e.g., Fig. 8 which shows the two light pipe setup, both of which are reflectors as explained above). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Siu, in the combination of Siu and Li, to have a second reflector as taught by Li, for the purpose of increasing the light output area (See, e.g., paragraph [0067] which explains this).
Regarding claim 27, Siu in view of Sheats and further in view of Li and Nichol teaches the device set forth above and Li further teaches wherein each of the light pipes comprises a light output end for outputting the received light to the spatial light modulator (See, e.g., Fig. 8 which shows the output ends, i.e. the rightmost ends for both light pipes), wherein light output ends of some of the light pipes have a different area size than light output ends of others of the light pipes (See, e.g., Fig. 8 which shows the rightmost ends of the two light pipes to have different sizes/areas). 

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection which involve new citations from previously cited prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MITCHELL T OESTREICH/Examiner, Art Unit 2872     


/MARIN PICHLER/Primary Examiner, Art Unit 2872